UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-5043


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER LYNN LORD,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:07-cr-00274-1)


Submitted:   July 20, 2010                  Decided:    August 19, 2010


Before KING and    SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Donald Cowan, Jr., Heather H. Wright, ELLIS & WINTERS, LLP,
Greensboro, North Carolina, for Appellant. Michael A. DeFranco,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher    Lynn     Lord       pled   guilty,    pursuant      to    a

written     plea   agreement,     to     one     count   of    using   interstate

commerce to attempt to persuade, induce, entice, or coerce a

minor to engage in illegal sexual activity, * in violation of

18 U.S.C.    § 2422(b)    (2006).          The    district     court   calculated

Lord’s Guidelines range at 235 to 293 months’ imprisonment, see

U.S. Sentencing Guidelines Manual (2006), and sentenced Lord to

235   months’      imprisonment    and        twenty-five     years’   supervised

release.     Lord timely appealed.            On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which he raises two sentencing issues.                Lord has filed a pro se

supplemental brief raising several sentencing challenges and a

challenge to his conviction.            We affirm.

            Counsel questions whether the district court erred in

denying     Lord’s    request     for     a    variant   sentence      below        the

Guidelines range.       However, a district court’s refusal to depart

from the applicable Guidelines range does not provide a basis

for appeal under 18 U.S.C. § 3742(a) (2006), “unless the court

failed to understand its authority to do so.”                   United States v.

Brewer, 520 F.3d 367, 371 (4th Cir. 2008).                  After review of the

      *
        Specifically, the indictment alleged that the sexual
activity would violate N.C. Gen. Stat. § 14-202.1 (2009), which
prohibits taking indecent liberties with a minor.



                                          2
record, we find no evidence that the district court failed to

understand its authority to impose a below-Guidelines sentence.

Accordingly, this claim is not cognizable on appeal.

            Turning to the sentence imposed, we review it “under a

deferential       abuse-of-discretion            standard.”          Gall    v.    United

States, 552 U.S. 38, 41 (2007).                  In conducting this review, we

“must    first     ensure     that     the       district       court    committed      no

significant procedural error, such as failing to calculate (or

improperly     calculating)       the    Guidelines             range,   treating     the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]      factors,     selecting          a     sentence    based     on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”        Id. at 51.          “When rendering a sentence, the

district court must make an individualized assessment based on

the facts presented,” United States v. Carter, 564 F.3d 325, 328

(4th Cir. 2009) (internal quotation marks and emphasis omitted),

and must “adequately explain the chosen sentence to allow for

meaningful appellate review and to promote the perception of

fair    sentencing,”     Gall,    552    U.S.      at   50.        “When     imposing    a

sentence within the Guidelines, however, the [district court’s]

explanation       need      not   be     elaborate          or      lengthy       because

[G]uidelines sentences themselves are in many ways tailored to

the individual and reflect approximately two decades of close

attention    to    federal    sentencing          policy.”         United    States     v.

                                             3
Hernandez, 603 F.3d 267, 271 (4th Cir. 2010) (internal quotation

marks omitted).

            Once we have determined that the sentence is free of

procedural      error,       we        must        consider             the      substantive

reasonableness       of   the     sentence,        “tak[ing]            into    account       the

totality of the circumstances.”                  Gall, 552 U.S. at 51.                  If the

sentence is within the appropriate Guidelines range, we apply a

presumption on appeal that the sentence is reasonable.                                   United

States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008).

            Lord     challenges     the      district      court’s            calculation      of

the base offense level on the basis that the presentence report

(“PSR”), which the district court adopted, improperly found him

to be a repeat and dangerous sex offender against minors, see

USSG § 4B1.5.        Lord, however, has not offered any evidence to

the contrary or specifically explained why the PSR is inaccurate

or unreliable.        His mere disagreement with the PSR’s assessment

of his behavior, particularly on appeal for the first time, is,

without    more,     insufficient       to       put    the     PSR’s         findings       into

dispute.      See     United      States      v.       Terry,      916     F.2d       157,    162

(4th Cir.    1990).        Because     Lord      failed       to    make       the     required

affirmative showing that the PSR was inaccurate or unreliable,

the       district        court        was         “free           to         adopt          [its]

findings . . . without          more    specific         inquiry         or    explanation.”



                                             4
Id. (internal quotation marks omitted).                       We accordingly affirm

the district court’s calculation of Lord’s base offense level.

             Additionally, we conclude that the district court did

not    otherwise     commit    reversible         procedural       error      in    imposing

sentence.       The      court       correctly         calculated         the       advisory

Guidelines range and heard argument from counsel and allocution

from    Lord.      The    court      considered        the   § 3553(a)        factors      and

explained that the within-Guidelines sentence was warranted in

light of the nature and circumstances of the offense, Lord’s

history and characteristics, and the need to protect the public

from further crimes by Lord.              Further, neither counsel nor Lord

offers any grounds to rebut the presumption on appeal that the

within-Guidelines         sentence      of       235    months’         imprisonment        is

substantively reasonable.

             Next,    counsel     questions           whether     the    district        court

erred in not ordering the 235-month imprisonment term to run

concurrently to the prison term Lord was then serving for a

violation of his state probation.                     However, as the prison term

Lord   was   serving      at   the    time       of   sentencing        for   the    subject

federal conviction pertained to an unrelated state conviction,

the district court was free to impose a concurrent, partially

concurrent,     or       consecutive      sentence           on   Lord.            See   USSG

§ 5G1.3(c), p.s.



                                             5
            In his pro se brief, Lord contends that the district

court erred by failing to consider USSG § 5G1.3(c), p.s., when

it    ordered    the    235-month     prison      term     to    run   consecutive     to,

rather than concurrent with, his undischarged state prison term.

Although    we    ordinarily        review    legal      questions      concerning     the

application of the Sentencing Guidelines de novo, see United

States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010), where a

defendant argues on appeal that the district court erred in its

consideration      of    USSG   §    5G1.3       p.s.,   but     did   not   invoke    the

Guideline or argue that he was entitled to a concurrent sentence

in the district court, we review only for plain error, United

States v. Rouse, 362 F.3d 256, 260 (4th Cir. 2004).                               Lord has

not    demonstrated       error       under       either        standard     of    review.

Although the district court did not specifically mention USSG

§ 5G1.3(c), p.s., at the sentencing hearing, the provision was

cited in the PSR, and it is clear from the record that the

district court considered the PSR as well as the arguments by

counsel for and against a concurrent sentence.                          Accordingly, we

can    fairly    infer     that      the     district      court       considered     USSG

§ 5G1.3(c), p.s., and Lord has not shown any error.                           See United

States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995) (“A [district]

court need not engage in ritualistic incantation in order to

establish its consideration of a legal issue.                          It is sufficient

if . . . the district court rules on issues that have been fully

                                             6
presented for determination.                    Consideration is implicit in the

court's ultimate ruling.”).

               Lord also raises a pro se challenge to the court’s

imposition      of    a     special    condition       of    his    term     of   supervised

release    providing         that     he   not      “view,       purchase,    possess,      or

control    any       sexually       explicit        materials      including,       but    not

limited to[,] pictures, magazines, video tapes, movies, or any

material obtained through access to any computer or any material

linked to computer access or use.”                     Because Lord did not object

to the special condition at the time of sentencing, we review

only for plain error.              See United States v. Rodriguez-Rodriguez,

441 F.3d 767, 772 (9th Cir. 2006).                     After review of the record,

we   conclude        that    the    condition        is    reasonable,       given    Lord’s

background and the need for the district court to protect the

public.    Lord thus fails to show plain error.

               Turning to Lord’s conviction, because he did not move

in the district court to withdraw his guilty plea, the Fed. R.

Crim. P. 11 hearing is reviewed for plain error.                                  See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                                      Our

review    of    the       transcript       of    the      plea    hearing    leads    us    to

conclude that the district court substantially complied with the

mandates       of     Rule     11     in        accepting        Lord’s      guilty       plea.

Critically,         the     transcript      reveals        that    the     district    court

ensured the plea was supported by an independent factual basis

                                                7
and that Lord entered the plea knowingly and voluntarily with an

understanding       of    the     consequences.           See    United    States      v.

DeFusco,      949     F.2d       114,    116,      119-20       (4th     Cir.     1991).

Accordingly, no plain error occurred in the conduct of the plea

proceeding.         Finally, we reject as unsupported by the record

Lord’s claim that he is actually innocent of the offense to

which he pled guilty because the Government failed to show that

the activity he attempted to induce was sexual activity.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

review.       We    therefore      affirm    the    district     court’s       judgment.

This court requires that counsel inform Lord, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Lord requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may     move    in    this    court     for   leave    to    withdraw      from

representation.          Counsel’s motion must state that a copy thereof

was served on Lord.             We dispense with oral argument because the

facts   and    legal      contentions       are    adequately     presented      in    the

materials     before      the    court    and     argument      would    not    aid    the

decisional process.

                                                                                AFFIRMED




                                             8